Citation Nr: 1632468	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-20 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  He served in Vietnam from January 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the report of a September 2011 VA examination establishes that the Veteran has bilateral hearing loss and tinnitus for VA purposes.  However, the Board concludes that additional evidentiary development is necessary before a decision can be reached on the merits of the claims for the reasons set forth below.

With regard to bilateral hearing loss, the Board finds that there is some question as to whether the Veteran experienced acoustic trauma in service.  The Veteran contends that his hearing loss is a result of noise exposure while serving in the military.  The Veteran stated that he attended school as a Bread Baker at Fort Lee, Virginia, and then he was sent to Fort Lewis, Washington as unassigned.  He indicated that at Fort Lewis, he worked as a Personnel Specialist for six months.  The Veteran indicated that in Vietnam, he worked as company clerk of the 3rd Maintenance Company for the first nine months and then he worked as a maintenance shop supervisor for the last three months of his tour.  He stated that he repaired everything from small weapons to M88 track vehicles which were used to recover damaged tanks.  The Veteran indicated that he was involved in one perimeter attack and one fire fight and he did use an M14 weapon.  He stated that he was also involved in two all-night mortar attacks which hit within 50 feet of his bunker.  The Veteran indicated that his maintenance unit was responsible for a section of the outer perimeter of the fire base.  See the July 2012 notice of disagreement.  In a September 2015 statement, T.P., a service buddy, indicated that in Vietnam in the fall of 1969, he started a weapons training program and the Veteran was an assistant.  T.P. stated that he and the Veteran were exposed to the noise from shooting at the range at the base camp with no hearing protection and they went thru up to 5000 rounds of ammo.  

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was bread baker.  However, service personnel records show that his MOS while stationed in Vietnam was personnel records specialist and company clerk. He was stationed in Vietnam from January 1969 to January 1970.  For the purposes of developing the record only, the Board will take the Veteran's statements regarding noise exposure while stationed in Vietnam as being credible to establish that the Veteran may have had some noise exposure in service.

On the separation examination dated in January 1970, the Veteran reported "yes" when asked if he had "running ears" or "ear, nose, or throat trouble."  Audiometric exam showed auditory thresholds from 500 to 4000 Hertz were 0 decibels in both ears.  

On September 2011 VA audiological examination, the examiner was asked to provide an opinion as to whether any current hearing loss and tinnitus were consistent with the circumstances the Veteran reports as his noise exposure in service.  In response, the VA examiner stated that since the DD 214 states that the level of noise exposure was low and since the Veteran reported working in close proximity to artillery as a company clerk, the VA examiner cannot resolve this issue without resorting to mere speculation. 

The Board finds that a remand for an additional medical opinion is required.  In short, the Board accepts the Veteran's lay report of acoustic trauma in service and finds that a remand is necessary in order to obtain an etiology opinion that considers (1) the Veteran's credible description of his in-service noise exposure, (2) the Veteran's lay reports of continuity of symptomatology of hearing loss and tinnitus in service and since, and (3) the findings of the January 1970 separation audiometric examination.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's file to the audiologist who examined the Veteran in September 2011 (or a suitable replacement).  After considering the pertinent information in the record in its entirety, the examiner should provide an addendum opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss had its onset in service or is otherwise related to his military service? 

In so concluding, the examiner must consider the January 1970 service audiogram.  The examiner should also discuss the impact of the Veteran's alleged in-service noise exposure and take into consideration the lay statements of record concerning the claimed onset and any continuity of hearing loss.  A complete rationale should be provided for each opinion offered.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in service or is otherwise related to his military service?  In so concluding, the examiner must discuss the impact of the Veteran's alleged in-service noise exposure, and take into consideration the lay statements concerning the onset and continuity of tinnitus symptoms.  A complete rationale for each opinion offered should be provided.
The examiner is to consider the Veteran's lay reports of in-service acoustic trauma to be credible.  

2.  Re-adjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




